Hosmer, Ch. J.
The plaintiffs have commenced an action against the defendants on a contract, by which they obliged themselves to finish and complete a draw in a certain bridge, and the apparatus necessary to render the same convenient and suitable, according to the tenor of a former agreement, which had been delivered up. The defendants pleaded performance; and on this the parties were at issue. To prove that they had performed the above contract, which was made on the 19th of December, 1818, the defendants offered to show, that before the same was executed, the commissioners on the said bridge accepted it, and authorized the plaintiffs to collect toll. The offered testimony, against the plaintiffs’ objection, was admitted by the judge; and the legal propriety of this decision, is the present subject of inquiry.
The bridge was authorized by the General Assembly to be built across Connecticut river; and the commissioners were empowered, by the same body, to permit the bridge Company to receive toll on their compliance with a resolve of the assembly. To the admissibility of the testimony received, there are several sufficient objections. But it is only necessary to specify one. The commissioners were public agents, appointed to guard the interest of the community, by the prevention of any tolls being received, until such a bridge had been suitably erected, as the bridge company had assumed on themselves to build. But the commissioners were not the agents of the bridge company; and, therefore, could not do any act, which should affect their contracts with individu*461als. The defendants can be discharged from their agreement with the plaintiffs, only by proving performance, or by showing a release from them, executed by them personally, or by their authorized agent. The commissioners, in relation to the plaintiffs, were strangers, and had no power, except what was conferred on them by the General Assembly, for a specific purpose. It is unnecessary to examine the relevancy of the testimony, although, in my opinion, it was manifestly irrelevant, and proved nothing on the issue joined. The incompetency of it, as not being the act of the plaintiffs, is too manifest to render any farther inquiry necessary.
The other Judges were of the same opinion.
New trial to be granted.